MORGAN, LEWIS & BOCKIUS LLP ONE FEDERAL STREET BOSTON, MASSACHUSETTS 02110 June 12, 2015 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Capital Cash Management Trust Registration Statement on Form N-1A - File No. 811-2481 Churchill Cash Reserves Trust Registration Statement on Form N-1A - File No. 811-4229 Ladies and Gentlemen: This letter is to respond to a comment we received from Ms. Ashley Vroman-Lee of the Staff of the Division of Investment Management of the Securities and Exchange Commission regarding Amendment No. 40 to the Registration Statement on Form N-1A for Capital Cash Management Trust and Amendment No. 36 to the Registration Statement on Form N-1A for Churchill Cash Reserves Trust.Following is the Staff’s comment and the Registrants’ response thereto: 1. Comment: The Staff requested that, in its next annual update, each Registrant add disclosure confirming that, if it resumes operations as a money market fund, the Registrant will, prior to resuming operations, change its policies to comply with Rule 2a-7 as then in effect and amend its registration statement to reflect such changes. Response: Each Registrant confirms that, in its next annual update, the Registrant will add disclosure confirming that, if it resumes operations as a money market fund, the Registrant will, prior to resuming operations, change its policies to comply with Rule 2a-7 as then in effect and amend its registration statement to reflect such changes. Please call the undersigned at (617) 951-8458 or Toby Serkin at (617) 951-8760 with any questions. Sincerely, /s/ Jeremy Kantrowitz Jeremy Kantrowitz
